In this consolidated tax certiorari proceeding, the Special Term determined that for each of the tax years 1941-42, 1942-A3, and 1943-44, the assessment should be reduced from $1,255,000 to $1,095,000, and dismissed the writ of certiorari for the tax year 1939-40 on the ground that the proceeding “was not duly and timely begun.” Upon appeal to this court, the order was modified “on the law and the facts” by deleting the-provisions so reducing the assessments, and by substituting in lieu thereof a provision dismissing the writs for the years 1941- 42, 1942-43 and 1943-44. As thus modified the order was unanimously affirmed. (People ex rel. Sheffield Farms Go., Inc., v. Lilly, ante, p. 812.) Upon appeal to the Court of Appeals the order of the Appellate Division was affirmed so far as it concerned the 1939-40 assessment, and otherwise the matter was remitted to this court for resettlement, “so as to state the court’s determination on the facts as to the tax years 1941-42, 1942- 43, and 1943-44. (295 N. Y. 354.) The court finds that the fair, actual and full value of the relator’s property for each of the tax years 1941-42, 1942-43, and 1943-44 was for land, $145,000, and for improvements, $1,230,000, total $1,375,000. The order of this court made on the 4th day of February, 1946, is resettled so as to include the foregoing findings as to valuation. Present — Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ.